735 F.2d 1276
James ALLEN, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 82-7290.
United States Court of Appeals,Eleventh Circuit.
June 21, 1984.

N.P. Callahan, Jr., Birmingham, Ala.  (court-appointed), for petitioner-appellant.
Thomas R. Allison, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Before GODBOLD, Chief Judge, and RONEY and SMITH*, Circuit judges.

BY THE COURT:

1
Respondent's motion to revise our order, 732 F.2d 858, denying rehearing in this case is GRANTED.  The language in the second paragraph, "[w]e held that petitioner was entitled to the out-of-time appeal and, because he is indigent, to a transcript of his trial as an incident thereto," is deleted and the following is inserted in lieu thereof:


2
We held that petitioner was entitled to an evidentiary hearing to determine whether he had voluntarily and knowingly waived his right to appeal.



*
 Honorable Edward S. Smith, U.S. Circuit Judge for the Federal Circuit, sitting by designation